Title: From George Washington to Major General Israel Putnam, 20 September 1779
From: Washington, George
To: Putnam, Israel


        
          Dear Sir
          Head Quarters West point 20th Sepr 1779.
        
        I have your favr of this morning respecting Capt. Lyman. I am intirely a stranger to his character—neither do I know upon what terms he was permitted to return to New York. When Mr Beatty the Commy of prisoners comes to Camp, I will enquire. I have understood that he had, previous to his capture at Powles Hook, sold his Commission, and that he went in to recive or get security for the purchase Money after which he intended to come out and settle in the Country: But I only have this by report. should he return, he ought at least to have a watchful Eye kept upon him. I am with great Regard Dear Sir Yrs &c.
      